Title: To James Madison from William Haslett Smith, 20 April 1806 (Abstract)
From: Smith, William Haslett
To: Madison, James


                    § From William Haslett Smith. 20 April 1806, Baltimore. “I have to ask the favor of you to present the enclosed Dft, for acceptance, John Smith Contr. on H Dearborn for 500 $. As accidents have so long prevented the presentment of this Dft., possibly it may be paid at Sight, if not be pleased to have it accepted and I can have it discounted at our Banks.
                    “Mrs. Smith, presents her respects to yourself and Mrs. Madison.”
                